SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

362
KA 11-02040
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RONDULA LANE, DEFENDANT-APPELLANT.


JEREMY D. ALEXANDER, UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered March 15, 2010. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment revoking the
sentence of probation imposed upon his conviction of attempted
burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and
sentencing him to a determinate term of incarceration. We note at the
outset that we do not consider defendant’s contentions with respect to
the sufficiency of the evidence regarding his subsequent arrest. The
record establishes that County Court did not find that defendant
violated the condition of his probation directing that he “shall
violate no further laws,” and thus there is no issue with respect to
the evidence regarding that condition.

     Contrary to defendant’s contention, the court properly determined
that the People met their burden of proving by a preponderance of the
evidence that defendant violated the terms and conditions of his
probation (see People v Pringle, 72 AD3d 1629, 1629, lv denied 15 NY3d
855; People v Bergman, 56 AD3d 1225, 1225, lv denied 12 NY3d 756).
Contrary to defendant’s further contention, the sentence imposed upon
the violation of probation is not unduly harsh or severe.




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court